DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.

Response to Arguments and Affidavits
	Applicant's arguments and affidavits filed 07/19/2022 have been fully considered but they are not persuasive. 
	The Examiner acknowledges the Applicant’s position in arguments and affidavit filed, which both argue that there are several differences between high and low frequency ultrasound transducers and it would difficult for a system to operate in both frequencies ranges. The Applicant specifically argues that Mehi fails to disclose operating in a frequency range of 1MHz to 40MHz inclusive and a voltage range of -80V to +80V inclusive; wherein Mehi discloses explicitly at least 15 Mhz., such that Mehi system could only employ high frequency imaging. 
Contrary to this assertion, it is unclear if the ultrasound system is required to operate in low and high frequency ranges or just in the claimed range. As such, Mehi discloses in claim 11, operating within the claimed ranges 0083; “at a transmit frequency of 15 MHz or higher is desired”; as as well as 0092; “For example, the center transmit frequency can be approximately 15 MHz, 20, MHz, 30 MHz, 40 MHz, 50 MHz, 55 MHz or higher. In some exemplary aspects, the ultrasound transducer can transmit ultrasound into the subject at a center frequency within the range of about 15 MHz to about 80 MHz.” Mehi discloses a transmit frequency configured to operate in the frequency range claimed) as well as (80 Vpp see re-produced Table 3 below; Mech discloses a voltage range configured to operate in the voltage range claimed)(0145; “MUX/FEE 1602 supply a high voltage signal to the elements of the active aperture of the array transducer 1601.”; hence, the Applicant has not represented a patentable distinction over Mehi as clearly described in the rejection below. 
For these reasons, the rejection is maintained. 
In a case, if one still argues that Mehi does not teach an ultrasonic imaging device configured to “operate in a frequency range of 1 MHz to 40 MHz inclusive and a voltage range of -80V to +80V inclusive.”, the alternative rejection below, Mehi in view of Shimizu discloses, operating in low and high frequency ranges. Shimizu specifically teaches, 0061: “The pulser generates a transmission pulse signal having an amplitude variable range of approximately 0 to ±100 V and a frequency variable range of approximately 1 to 40 MHz.”).
Regarding claims 30-32 and 21-22, Applicant has not provided any additional arguments beyond the arguments already addressed above.	
Regarding claim 34, the Applicant’s argue that none of the cited art anticipates the phrase “a transducer switch 400 configured as a hot-swap mechanism that enables the two or more transducer arrays 103 to be used in the same signal processing pathway 100, wherein the transducer switch 400 initializes a given ultrasonic transducer array 103 for use in the ultrasonic imaging system.” However, this does not represent a patentable distinction over Jensen as described in the rejection below.
		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13, 17-19, 30-32, 21-22, and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 11 the phrase “configured to operate in a frequency range of 1Mhz to 40Mhz inclusive and a voltage range of -80V to +80V.” renders the claim indefinite because it is unclear whether the limitations require a system that operates in low and high frequency ranges or within the claimed ranges. In order to advance prosecution, the Office Action below outlines two rejections wherein Mehi discloses operating within the claimed range and wherein Mehi in view of Shimizu discloses operating within low and high frequency ranges. Appropriate correction is needed. 
Claim 12 recites the limitation "the transmit pathway" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the receive pathway" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the highest frequency ultrasound transducer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the highest frequency ultrasound transducer" in lines 3 which is unclear. It is unclear if the highest frequency is the same as the ultrasonic array or a separate feature. Furthermore, it is unclear what is considered the highest frequency (i.e. the highest transmitted frequency, the highest received frequency, or the highest frequency that the probe is capable of using). Clarity is needed. 
Claim 18 recites “have a number of channels”; however claim 17, recites “128 channels” which is unclear. It is unclear if one channel applies or if “a number” is 128. Clarity is needed. 
Claim 21 recites the limitation “high speed transfer” in line 2, which is unclear. It is unclear if the what the high speed transfer refers to (i.e, the speed of frequency or the speed that the probe is capable of transferring). Clarity is needed.    
Furthermore, claims 11-13, 17, 19, 21-22, 30-32, 33-34 recite drawling numbers. For instance, claim 19 the phrase “wherein the transducer element multiplexer 300..array 103…512 ultrasonic transducer elements..128 channel” renders the claim indefinite. It is unclear whether the numbers refer to drawling numbers or the amount of elements. For office action purposes the numbers are interpreted as drawling numbers. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13, 17, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehi et al (US 2007/0239001 A1, filed 2006-11-02, hereinafter “Mehi”). 
Claim 11: Mehi discloses a signal processing pathway 100 for an ultrasonic imaging device 1000, the signal processing pathway 100 (see Fig. 16 for signal pathway for an ultrasound imaging device [0140] “FIG. 16 is a block diagram illustrating an exemplary high frequency ultrasonic imaging system 1600.”) comprising:
a channel board 103 (processing unit 1620) configured to transmit a transmitted signal (transmit beamformer 1603) to an ultrasound transducer array 103 (array 1601), and further configured to receive a received signal (receive beamformer 1603) from an ultrasonic transducer array 103 (array 1601); (see re-produced Fig. 16 below; as well as 0144: “The MUX/FEE 1602 switchably connects the elements of the active aperture to transmit and receive channels of the exemplary system”; Claim 87; “a processing unit for generating an ultrasound image frame, wherein each element of the arrayed ultrasound transducer can transmit two or more lines of ultrasound into the subject and receive from the subject two or more lines of echoed ultrasound for each frame of the generated ultrasound image.”) and 
a beamformer control board 104 configured to control the channel board 103; (Refer to the block diagram in Fig. 16: beamformer control 1604; 0151: “The beam former control 1604 is connected to the MUX/FEE 1602 through the transmit beamformer 1605 and the receive beamformer 1603. It is also connected to the system control 1606. The beamformer control 1604 provides information to the MUX/FEE 1602 so that the desired elements of the array transducer 1601 are connected to form the active aperture.”)
wherein, the channel board 103 (processing unit 1620) and the beamformer control board 104 (beamformer control 1604) are configured to operate in a frequency range of 1 MHz to 40 MHz (0083; “at a transmit frequency of 15 MHz or higher is desired”; as well as 0092; “For example, the center transmit frequency can be approximately 15 MHz, 20, MHz, 30 MHz, 40 MHz, 50 MHz, 55 MHz or higher. In some exemplary aspects, the ultrasound transducer can transmit ultrasound into the subject at a center frequency within the range of about 15 MHz to about 80 MHz.” Mehi discloses a transmit frequency configured to operate in the frequency range claimed) inclusive and a voltage range of -80V to +80V inclusive. (80 Vpp see re-produced Table 3 below; Mech discloses a voltage range configured to operate in the voltage range claimed)(0145; “MUX/FEE 1602 supply a high voltage signal to the elements of the active aperture of the array transducer 1601.”) 

    PNG
    media_image1.png
    190
    476
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    443
    480
    media_image2.png
    Greyscale


Claim 12: Mehi discloses all the elements of claim 11, and alternatively Mehi in view of Shimizu discloses all the elements of claim 11, Mehi further discloses, wherein:
the channel board 103 (processing unit 1620) comprises:
a transmit/receive switch 214 for switching between the transmit pathway and the receive pathway; (see Fig. 16- element 1602, 0144; “The MUX/FEE 1602 switchably connects the elements of the active aperture to transmit and receive channels of the exemplary system.”, 0207; “U.S. Pat. No. 6,083,164, entitled "Ultrasound Front-End Circuit Combining the Transmitter and Automatic Transmit/Receive Switch," which is fully incorporated herein by reference and made a part hereof, can be use”, see re-produced Fig. 18b below elements RX switch 1817 and TX switch 1820, 0167; “The multiplexing of the elements of the array transducer 1601 for the receive cycle can be carried out by a RX switch 1817 as shown in an exemplary diagram (FIG. 18b)”)

    PNG
    media_image3.png
    404
    560
    media_image3.png
    Greyscale

a transmit beamformer 200 (a transmit beamformer 1605 [also see associated paragraphs]) for controlling a timing and a shape of the transmitted signal (0149; “receive beamformer 1603 introduces delays into the received signal of each element of the active aperture. The delays are collectively called the delay profile. The receive delay profile can be dynamically adjusted based on time-of-flight--that is, the length of time that has elapsed during the transmission of the ultrasound into the tissue being imaged. The time-of-flight is used to focus the receive beamformer to a point of focus within the tissue. In other words, the depth of the receive beam is adjusted using a delay profile which incorporates information pertaining to the time-of-flight of the transmitted beam.”)(0233; “e transmit beamformer uses DDR memory to produce transmit waveforms… transmit waveshaping.. to improve the shape of the output pulse”);
a pulser 202 for adjusting a voltage of the transmitted signal; (see re-produced Fig. 18b below element pulser 1820, 0168; “The exemplary front end 1816 shown in FIG. 18b also comprises the transformer 1819 and pulser 1820…the front end 1816 provides isolation of the receive channel from the transmit waveform, discussed previously herein.”,  0181; “Referring to FIG. 20, the transmit signal which is multiplexed is the pair of signals designated by TXA 2002 and TXB 2004, which drive the gates of the transmit pulser MOSFETs QTDN 2006 and QTDP 2008 as shown in FIG. 20. These signals 2002, 2004 are unipolar signals of a sufficiently low level so that multiplexing by MOSFET type switches can be used. The assignment of four switchably connected transmit output stages to a transmit channel is done such that contiguous elements of any given subset of elements can comprise the active transmit aperture. For example, in an array transducer comprised of 256 elements, 64 or less elements can form the subset that comprises the active transmit aperture.”, 0207; “transmit pulse generator 1813 and in turn combines the transmit pulse information with transmit high voltage to create a high voltage waveform at an element which is part of the active transmit aperture”)
a receive beamformer 204 for storing and transferring, at least in part, the received signal; (receive beamformer 1603 see re-produced Fig. 16 above; 0149; “The receive beamformer 1603 introduces delays into the received signal of each element of the active aperture.”; [also see associated paragraphs for receive beamformer 1603; 0150; “The summed received signal flows along the receive channel from the receive beamformer 1603 to one or more of the processing module(s) 1611, 1612, 1613, and/or 1615”; 0151; “The beam former control 1604 is connected to the MUX/FEE 1602 through the transmit beamformer 1605 and the receive beamformer 1603. It is also connected to the system control 1606.” [Therefore, the receive beamformer stores through its connection to the system control for the received signal to be used for summing]) 
an ADC (analog/digital converter) 206 for converting the received signal; (0095; “The system can further comprise one or more signal samplers for each receive channel. The signal samplers can be analog-to-digital converters (ADCs). The signal samplers can use direct sampling techniques to sample the received signals. Optionally, the signal samplers can use bandwidth sampling to sample the received signals.”)
a VGA (variable gain amplifier) 208 for amplifying selected properties of the received signal; (0228; “The receive channels provide variable gain adjustment, filtering and digitization of the receive signals, and receive beamforming. The gain is implemented with a variable gain amplifier which also acts as the preamplifier. Gain is varied throughout the acquisition of the ultrasound line according to a predetermined gain profile known as the TGC curve.”)
an AAF (anti-aliasing filter) 210 for preventing aliasing and for limiting a noise of the received signal; and (0228; “Anti-aliasing filters precede the ADC (analog-to-digital converter) to prevent aliasing and to limit the noise bandwidth.”)(0330; “These skirts can be dealt with by using a bandpass anti-aliasing filter prior to the A/D converter that keeps the power in the spectral skirts extending beyond the bandwidth limits to a desired level, such as 5-10%.)
a LNA (low noise amplifier) 212 for amplifying the received signal. (0169; “The received signal from the selected array transducer element passes into the low noise amplifier (LNA) 1804. From the LNA 1804. From the LNA 1804, the then amplified signal passes into time gain control (TGC) 1805.”)

Claim 13: Mehi discloses all the elements of claim 12, and alternatively Mehi in view of Shimizu discloses all the elements of claim 12, Mehi further discloses, a transducer element multiplexer 300 (0141; “multiplexer(MUX)/front end electronics 1602”) configured for selecting one or more ultrasonic transducer elements in the ultrasonic transducer array 103 to be driven for each channel in the transmit pathway. (0142; “The array transducer 1601 converts electrical energy to ultrasound energy and vice versa and is electrically connected to the MUX/FEE 1602.”)(0143; “The MUX/FEE 1602 comprises electronics which generate a transmit waveform which is connected to a certain subset of the elements of the array, namely the elements of the active aperture. The subset of elements is called the active aperture of the array transducer 1601. The electronics of the MUX/FEE 1602 also connects the active aperture of the array to the receive channel electronics. During operation, the active aperture moves about the array transducer 1601, in a manner determined by components described herein.”)(0144; “The MUX/FEE 1602 switchably connects the elements of the active aperture to transmit and receive channels of the exemplary system)

Claim 17: Mehi discloses all the elements of claim 13, and alternatively Mehi in view of Shimizu discloses all the elements of claim 13, Mehi further discloses, the transmit pathway and the receive pathway have 128 channels, (0144; “The MUX/FEE 1602 switchably connects the elements of the active aperture to transmit and receive channels of the exemplary system) each channel being configured to transmit the transmitted signal and to receive the received signal from an ultrasonic transducer element in the ultrasonic transducer array 103. (0094; “Whether the system includes a transducer, or is adapted to be used with a separately acquired transducer, each element of the transducer can be operatively connected to a receive channel of a processing unit. Optionally, the number of transducer elements is greater than the number of receive channels. For example, the transducer may comprise at least 64 elements that are operatively connected to at least 32 receive channels. In one aspect, 256 elements are operatively connected to 64 receive channels. In another aspect, 256 elements are operatively I connected to 128 receive channels. In yet another aspect, 256 elements are operatively connected to 256 receive channels. Each element can also be operatively connected to a transmit channel.)

Claim 33: Mehi discloses, all the elements above in claim 11, and alternatively Mehi in view of Schimizu discloses all the elements of claim 11, Mehi further discloses, wherein the ultrasonic transducer array 103 (array 1601) is capable of transmitting and receiving signals (Claim 87; “a processing unit for generating an ultrasound image frame, wherein each element of the arrayed ultrasound transducer can transmit two or more lines of ultrasound into the subject and receive from the subject two or more lines of echoed ultrasound for each frame of the generated ultrasound image.”) in the entirety of the frequency (0083; “at a transmit frequency of 15 MHz or higher is desired”) and voltage ranges  (0217; “Maximum transmit voltage 80 Vpp”) of the signal processing pathway 100 (see Fig. 16 block diagram of the ultrasound imaging system.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13, 17, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Mehi et al (US 2007/0239001 A1, filed 2006-11-02, hereinafter “Mehi”) in view of Shimizu et al (US 2012/0249210 A1, Filed 2012-01-15, hereinafter “Shimizu”). 
Claim 11: Mehi discloses a signal processing pathway 100 for an ultrasonic imaging device 1000, the signal processing pathway 100 (see Fig. 16 for signal pathway for an ultrasound imaging device [0140] “FIG. 16 is a block diagram illustrating an exemplary high frequency ultrasonic imaging system 1600.”) comprising:
a channel board 103 (processing unit 1620) configured to transmit a transmitted signal (transmit beamformer 1603) to an ultrasound transducer array 103 (array 1601), and further configured to receive a received signal (receive beamformer 1603) from an ultrasonic transducer array 103 (array 1601); (see re-produced Fig. 16 below; as well as 0144: “The MUX/FEE 1602 switchably connects the elements of the active aperture to transmit and receive channels of the exemplary system”; Claim 87; “a processing unit for generating an ultrasound image frame, wherein each element of the arrayed ultrasound transducer can transmit two or more lines of ultrasound into the subject and receive from the subject two or more lines of echoed ultrasound for each frame of the generated ultrasound image.”) and 
a beamformer control board 104 configured to control the channel board 103; (Refer to the block diagram in Fig. 16: beamformer control 1604; 0151: “The beam former control 1604 is connected to the MUX/FEE 1602 through the transmit beamformer 1605 and the receive beamformer 1603. It is also connected to the system control 1606. The beamformer control 1604 provides information to the MUX/FEE 1602 so that the desired elements of the array transducer 1601 are connected to form the active aperture.”)
wherein, the channel board 103 (processing unit 1620) and the beamformer control board 104 (beamformer control 1604) are configured to operate in a frequency range of 1 MHz to 40 MHz (0083; “at a transmit frequency of 15 MHz or higher is desired”; as well as as well as 0092; “For example, the center transmit frequency can be approximately 15 MHz, 20, MHz, 30 MHz, 40 MHz, 50 MHz, 55 MHz or higher. In some exemplary aspects, the ultrasound transducer can transmit ultrasound into the subject at a center frequency within the range of about 15 MHz to about 80 MHz.” Mehi discloses a transmit frequency configured to operate in the frequency range claimed) inclusive and a voltage range of -80V to +80V inclusive. (80 Vpp see re-produced Table 3 below; Mech discloses a voltage range configured to operate in the voltage range claimed)(0145; “MUX/FEE 1602 supply a high voltage signal to the elements of the active aperture of the array transducer 1601.”) 

    PNG
    media_image1.png
    190
    476
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    443
    480
    media_image2.png
    Greyscale

	As clearly shown above, it is believed that Mehi teaches all the limitations of the claim. In a case, if one still argues that Mehi does not teach an ultrasonic imaging device configured to “operate in a frequency range of 1 MHz to 40 MHz inclusive and a voltage range of -80V to +80V inclusive.” Shimizu in the same field of endeavor discloses an ultrasonic imaging device configured to operate in a frequency range of 1 MHz to 40 MHz inclusive and a voltage range of -80V to +80V inclusive.
Shimizu specifically teaches, 0061: “The pulser generates a transmission pulse signal having an amplitude variable range of approximately 0 to ±100 V and a frequency variable range of approximately 1 to 40 MHz.”).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mehi ultrasound device to be configured to operate in a frequency range of 1 MHz to 40 MHz inclusive and a voltage range of -80V to +80V inclusive as taught by Shimizu. The motivation to do this would yield predictable results such as improving the handling capability of low and high frequency signals the ultrasonic signal without generating much switching noise. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehi, and alternatively unpatentable over Mehi in view of Shimizu, as applied to claim 17 above, in view of Hartov et al (US 2011/0034806 A1, Filed 2009-01-07, hereinafter “Hartov”).
Claim 18: Mehi discloses all the elements of claim 17, Mehi further discloses, wherein, the transmit pathway and the receive pathway have a number of channels, (0144: “The MUX/FEE 1602 switchably connects the elements of the active aperture to transmit and receive channels of the exemplary system; as well as 0094: “256 elements are operatively I connected to 128 receive channels. In yet another aspect, 256 elements are operatively connected to 256 receive channels. Each element can also be operatively connected to a transmit channel.”) the number of channels being proportional to the highest frequency ultrasonic transducer so as to maintain a resolution (0402; “Selection of lower or higher transmit center frequencies for increased penetration, or increased resolution; as well as Claim 90; “ultrasound transducer having a plurality of elements for generating and transmitting into a subject ultrasound at a frequency of up to at least 55 megahertz (MHz) and for receiving ultrasound signals from the subject, each element being operatively connected to a receive channel”) operable to scan a human (Claim 75: “…wherein the arrayed ultrasonic transducer having a plurality of elements can transmit ultrasound into the subject at a center frequency within the range of about 15 MHz to about 80 MHz.”)
Mehi discloses operating the transducer within the claimed ranges, but not directed to the prostate; therefore, Mehi does not teach, to scan a human prostate.
However, Hartov discloses, transmitting a high frequency range directed to identify borders of the prostate. Specifically, Hartov discloses, to scan a human prostate (0005: “TRUS involves high frequency sound waves in the range of about 1 to 20 MHz…the ultrasound technique provides good (sub-millimeter) spatial resolution and can identify the borders of organs such as the prostate”; as well as 0029: “…ultrasound probe 320 provides acoustic energy having a frequency of about 6-15 MHz for prostate imaging.”)
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mehi as modified ultrasonic transducer to scan a human prostate as taught by Hartov. The motivation to do this would yield predictable results such as identifying structures of the prostate in order to improve diagnoses of prostate cancer. 

Claim 19: Mehi as modified discloses all the elements above in claim 18, Mehi further discloses, wherein, the transducer element multiplexer 300  is a 4:1 multiplexer (0166; “The assignment of four switchably connected elements to a channel is done such that contiguous elements of any given subset of elements can comprise the active aperture.) so that the ultrasonic transducer array 103 having 512 ultrasonic transducer elements is driven by the transmit pathway, the transmit pathway having 128 channels. (0144;” The MUX/FEE 1602 switchably connects the elements of the active aperture to transmit and receive channels of the exemplary system. In an exemplary 256-element array transducer embodiment of the invention, there are 64 transmit channels and 64 receive channels that can be switchably connected to the active aperture of up to 64 elements”)

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Mehi, and alternatively unpatentable over Mehi in view of Shimizu, in view of Hartov, as applied to claim 19 above, in further view of Mochizuki et al (US 2013/0245451 A1, Filed 2013-03-13, hereinafter “Mochizuki”).
Claim 30: Mehi as modified discloses all the elements above in claim 19; however, Mehi and Hartov fail to discloses, a transducer switch 400 for switching between two or more ultrasonic transducer arrays 103, wherein each of the ultrasonic transducer arrays 103 is configured to operate in a frequency subrange of the signal processing pathway 100.
However, Mochizuki discloses, a transducer switch 400 (switching circuit 111: 0056: “in Fig. 5, the probe interface unit 110 includes a switching circuit 111 and a control circuit 112 and is connected to the ultrasonic probes 201 to 203.”) for switching between two or more ultrasonic transducer arrays 103 (0057: “The switching circuit 111 switches ultrasonic probes to be controlled by the transmitter-receiver unit 120 controlling the piezoelectric vibrators so as to transmit and receive ultrasonic waves.”; as well as 0058: “the control circuit 112 receives a press-down signal from the ultrasonic probe and controls the switching circuit 111 so that a control signal from the transmitter-receiver unit 120 is transmitted to the ultrasonic probe from which the press-down signal thus received has been transmitted.”), wherein each of the ultrasonic transducer arrays 103 is configured to operate in a frequency subrange of the signal processing pathway 100 (0029: “a pulsar circuit, and supplies drive signals to the ultrasonic probes 201 to 203. The pulsar circuit repeatedly generates a rate pulse for forming a transmission ultrasonic wave at a predefined rate frequency”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the Mehi as modified to include a transducer switch 400 for switching between two or more ultrasonic transducer arrays, wherein each of the ultrasonic transducer arrays is configured to operate in a frequency subrange of the signal processing pathway as taught by Mochizuki. Because Mehi discloses, operating the ultrasonic transducer arrays in a frequency subrange of the signal processing pathway, (see Fig. 16 for signal pathway for an ultrasound imaging device [0140] “FIG. 16 is a block diagram illustrating an exemplary high frequency ultrasonic imaging system 1600.’) and such a modification would yield predictable results such as employing different arrays individually, simultaneously, or in a interleaved manner by switching to acquire data at different regions of the body; thereby, improving the diagnostic efficiency. 

Claims 31-32 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mehi, , and alternatively unpatentable over Mehi in view of Shimizu,  in view of Hartov in view of Mochizuki, as applied to claim 30 above, in further view of Mullins (The Journal of Urology Vol. 187, No. 4S, “ULTRA HIGH-RESOLUTION TRANSRECTAL ULTRASOUND: A NOVEL TECHNIQUE FOR ENHANCED PROSTATE CANCER IMAGING”, Published 1 Apr 2012, in view of Tornes et al (US 2003/0158480 A1, Filed 2001-04-12, hereinafter “Tornes”) in view of Rubinsky et al (US 2011/0034209 A1, Filed 2010-08-13, hereinafter “Rubinsky”) 
Claim 31: Mehi as modified discloses all the elements above in claim 30; however, Mehi and Hartov fail to disclose, wherein, there are three ultrasonic transducer arrays 103 having a frequency band centered around 21MHz (UHR-TRUS) 700, 6.5 MHz (TRUS) 702, and 3.5MHz (Abdominal) 704, correspondingly.
However, Mochizuki further discloses, wherein, there are three ultrasonic transducer arrays 103 (0024: “Although only three ultrasonic probes are illustrated in FIG. 1, the embodiment should not be limited thereto, and any number of ultrasonic probes may be provided. For example, four or more ultrasonic probes may be provided.”). Mochizuki also discloses a modular ultrasonic system to connect different probes, (0022: “Each of the ultrasonic probes 201 to 203 is of a different type such as a sector type, a linear type, or a convex type. In accordance with a diagnostic purpose, a suitable ultrasonic probe is selectively used.”; as well as 0028: “The probe interface unit 110 includes a connector to which each of the ultrasonic probes 201 to 203 is connected. The connector connects each of the ultrasonic probes 201 to 203 to the apparatus body 100. The probe interface unit 110 performs processing related to the switching of the ultrasonic probes 201 to 203.”, See Fig. 5 below) 

    PNG
    media_image4.png
    295
    427
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the Mehi as modified to include, wherein, there are three ultrasonic transducer arrays as taught by Mochizuki. The motivation to do this would yield predictable results such as employing different arrays individually, simultaneously, or in a interleaved manner by switching to acquire data at different regions of the body; thereby, improving the diagnostic efficiency. 
	The above noted combination teaches all the above except for: having a frequency band centered around 21MHz (UHR-TRUS) 700, 6.5 MHz (TRUS) 702, and 3.5MHz (Abdominal) 704, correspondingly.
However, Mullins discloses, having a frequency band centered around 21MHz (UHR-TRUS) 700 (Introduction and objectives: “Ultra high-resolution transrectal ultrasound (UHR-TRUS) provides enhanced image definition by utilizing a unique transducer with a center frequency of 21 MHz. We report the results of an initial utilizing UHR-TRUS for the detection of human prostate cancer.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to substitute probe 201 of Mehi as modified to include a (UHR-TRUS) centered at 21Mhz as taught by Mullins, because Mehi discloses a modular device capable of connected different ultrasound probes and such a modification would yield predictable results such as improving the detection of human prostate cancer. 
The above noted combination teaches all the above except for: 6.5 MHz (TRUS) 702, and 3.5MHz (Abdominal) 704, correspondingly.
	However, Tornes discloses, 6.5 MHz (TRUS) 702 (0058: “The transducer was connected to an ATL HDI 5000 ultrasound scanner and imaging was performed at 6.5 MHz, a typical imaging frequency used in clinical transrectal ultrasound.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to substitute probe 202 of Mehi as modified to include a 6.5 Mhz (TRUS) as taught by Tornes, because Mehi discloses a modular device capable of connected different ultrasound probes and such a modification would yield predictable results such as further improving the detection of human prostate cancer. 
	The above noted combination teaches all the above except for: and 3.5MHz (Abdominal) 704, correspondingly.
	However, Rubinsky discloses, a 3.5MHz (Abdominal) 704 (0102: “The inventors used a standard, inexpensive 3.5 MHz abdominal ultrasound probe manufactured by Interson Corporation for 2-D ultrasound.”) 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to substitute probe 203 of Mehi as modified to include a 3.5MHz (Abdominal) as taught by Rubinsky, because Mehi discloses a modular device capable of connected different ultrasound probes and such a modification would yield predictable results such as lowering the cost of the ultrasound apparatus. 

Claim 32: Mehi as modified discloses all the elements above in claim 31, Mehi, Hartov, Mochizuki, and Rubinsky fail to discloses the ultrasonic transducer array has a frequency band configured for scanning a human prostate. 
However, Mullins discloses, the ultrasonic transducer array has a frequency band configured for scanning a human prostate (Introduction and objectives: “Ultra high-resolution transrectal ultrasound (UHR-TRUS) provides enhanced image definition by utilizing a unique transducer with a center frequency of 21 MHz. We report the results of an initial utilizing UHR-TRUS for the detection of human prostate cancer.”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mehi as modified to include a (UHR-TRUS) centered at 21Mhz as taught by Mullins, because Mehi discloses a modular device capable of connected different ultrasound probes and such a modification would yield predictable results such as improving the detection of human prostate cancer. 

	Claim 21: the modified combination above disclose all the elements of claim 32, Mehi further discloses, wherein, the signal processing pathway 100 has a data bandwidth configured to allow for high speed transfer of data from the channel board 102 (processing unit 1620) to a processing device (MUX/FEE 1602). (0141; “The exemplary system 1600 comprises an array transducer 1601, a cable 1619, and a processing unit 1620. The cable 1619 connects the processing unit 1620 and the array transducer 1601. The processing unit may comprise software and hardware components. The processing unit can comprise one or more of a multiplexer(MUX)/front end electronics 1602, a receive beamformer 1603, a beamformer control 1604, a transmit beamformer 1605, a system control 1606, a user interface 1607, a scan converter 1608, a video processing display unit 1609, and processing modules including one or more of a M-mode processing module (not shown), a PW Doppler processing module 1611, a B-mode processing module 1612, a color flow processing module 1613, a 3-D mode processing module (not shown), and a RF mode processing module 1615. The center frequency range of the exemplary system can-be about 15-55 MHz or higher. When measured from the outside edge of the bandwidths, the frequency range of the exemplary system can be about 10-80 MHz or higher.”) (0145; “Characteristics of the MUX/FEE 1602 include a fast rise time on the transmit side, and high bandwidth on the transmit and receive channels.”)

Claim 22: the modified combination above disclose all the elements of claim 21, Mehi further discloses, wherein, the signal processing pathway is configured on a daughterboard (0215; “PCI express bus”) for an ultrasonic imaging device. (0215; “The first is the front end 2308, which includes the beamformer, the front end electronics, the beamformer controller and the signal processing module. The second is the computer unit 2310, or back end. The front end subsystem 2308, is concerned with transmit signal generation, receive signal acquisition, and signal processing. The back end 2310, which can be an off-the-shelf PC motherboard, is concerned with system control, signal and image processing, image display, data management, and the user interface. Data can be transferred between the front and back end sub-systems by, for example, a PCI express bus, as is known in the art to one of ordinary skill.”). 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Mehi, and alternatively unpatentable over Mehi in view of Shimizu, as applied to claim 11 above, in further view of Jensen et al (US 2014/0343429 A1, Filed 2011-09-12, hereinafter “Jensen”).
Claim 34, Mehi as modified discloses all the elements above in claim 11, Mehi further discloses, a transmit/receive switch 214 for switching between the transmit pathway and the receive pathway; (see re- Fig. 16- element 1602, 0144; “The MUX/FEE 1602 switchably connects the elements of the active aperture to transmit and receive channels of the exemplary system.”, 0207; “U.S. Pat. No. 6,083,164, entitled "Ultrasound Front-End Circuit Combining the Transmitter and Automatic Transmit/Receive Switch," which is fully incorporated herein by reference and made a part hereof, can be use”, see re-produced Fig. 18b below elements RX switch 1817 and TX switch 1820, 0167; “The multiplexing of the elements of the array transducer 1601 for the receive cycle can be carried out by a RX switch 1817 as shown in an exemplary diagram (FIG. 18b)”)
 Mehi fails to discloses, further comprising a transducer switch 400 configured as a hot-swap mechanism that enables the two or more transducer arrays 103 to be used in the same signal processing pathway 100, wherein the transducer switch 400 initializes a given ultrasonic transducer array 103 for use in the ultrasonic imaging system.
However, Jensen discloses a transducer switch 400 (switch 134, 0054: “the switch 134 switches the channels of the I/O 110 such that two or more probes 132 and/or two or more transducer arrays of two or more probes are concurrently employed.”) configured as a hot-swap mechanism (0024: “The imaging system 102 further includes a plurality of connectors 1281, 1282, . . . , 128L (or connectors 128),…The connectors 128 each include elements (not visible) such as pins, sockets, etc. that mechanically and/or electrically connect with complementary elements (not visible) of probe connectors 1301, 1302, . . . , 130L (or probe connectors 130) of ultrasound probes 1321, 1322, 132L (or ultrasound probes 132).” A connector element such as pins, sockets that mechanically and/or electrically connect elements of the probe would allow users to plug and unplug ultrasound transducer arrays. As such the transducer switch is configured as a hot-swap mechanism at each connector element.) that enables the two or more transducer arrays 103 to be used in the same signal processing pathway 100 (Refer to Fig. 1), wherein the transducer switch 400 initializes a given ultrasonic transducer array 103 for use in the ultrasonic imaging system (console 102) (Employing any number of probes 132 is seen as initializing a given ultrasonic transducer array, refer to 0027: “the switch 134 routes signals between the beamformer 104 and multiple connectors 128 as if the elements (not visible) of the connectors 128 were part of a single connector … such that any number of probes 132 can be concurrently employed by the console 102, where individual channel (not visible) of the I/O 104 are switched between connector elements (not visible) using fast switching, for example, solid state multiplexers or the like.”; as well as 0038: “There are a number of situations where concurrently employing two or more of the probes 132 using the system 100 can add value to an examination. For example, with lithotripsy, during treatment using a first one of the probes 132, if the operator is unsure whether there really is a kidney stone at a target point, a second different one of the probes 132 can be concurrently used to verify the presence of the stone at the target point.”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the transducer switch of Mehi as modified to include a hot-swap mechanism that enables the two or more transducer arrays to be used in the same signal processing pathway, wherein the transducer switch initializes a given ultrasonic transducer array for use in the ultrasonic imaging system as taught by Jensen. The motivation to do this would yield predictable results verifying the position of an object with another probe; for instance, “with lithotripsy, during treatment using a first one of the probes 132, if the operator is unsure whether there really is a kidney stone at a target point, a second different one of the probes 132 can be concurrently used to verify the presence of the stone at the target point.” (0038 of Jensen). Therefore, the Mehi in view of Jensen discloses, further comprising a transducer switch 400 configured as a hot-swap mechanism that enables the two or more transducer arrays 103 to be used in the same signal processing pathway 100, wherein the transducer switch 400 initializes a given ultrasonic transducer array 103 for use in the ultrasonic imaging system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793